

2007 OMNIBUS INCENTIVE COMPENSATION PLAN
FORM OF PERFORMANCE SHARE AWARD


[BUCKEYE TECHNOLOGIES INC. LETTERHEAD]
[DATE]


[Name]
[Address]
 
Dear [Name]:
 
We are pleased to inform you that on [DATE] (the “Grant Date”), pursuant to the
Buckeye Technologies Inc. 2007 Omnibus Incentive Compensation Plan (the “Plan”),
the Compensation Committee of the Buckeye Technologies Inc. Board of Directors
granted you [________] shares of Common Stock of Buckeye Technologies Inc. (the
“Company”), par value $0.01, (hereinafter either the “Performance Shares” or
“Award”) subject to the restrictions set forth below.
 
This Award is subject to the applicable terms and conditions of the Plan, which
are incorporated in this Award letter by reference.  In the event of any
contradiction, distinction or difference between this letter and the terms of
the Plan, the terms of the Plan will control.  Unless otherwise stated, all
capitalized terms used herein have the meanings set forth in the Plan.
 
By accepting this Award you (i) acknowledge that you have received and read a
copy of the Plan and understand its terms and (ii) acknowledge that with respect
to this Award and the Performance Shares, you are bound by the terms of the
Plan.
 
Subject to your continued service with the Company or any of its Subsidiaries,
the restrictions applicable to a portion of your Performance Shares will lapse,
if at all, based on the total shareholder return of the Company’s Common Stock
(the “Company’s TSR”) from [DATE] until [DATE] (the “Performance Period”)
compared to the total shareholder return of the Company’s peer group of
competitors [as determined by the Committee]over the Performance Period.  If the
common stock of any entity in the Peer Group is not traded on an exchange or
other quotation system and the trading price is not otherwise publicly available
for any reason, including without limitation by reason of a corporate
transaction, liquidation, bankruptcy, de-listing or otherwise, such entity will
be eliminated from the determination of Peer Group TSR.  The Committee will
determine the Company’s TSR and the Peer Group TSR as soon as administratively
feasible following the Performance Period.  Upon such determination:


·  
[Specific vesting percentage based on attainment of performance goal]



Any portion of your Performance Shares which remain unvested after determination
of the Company TSR and the Peer Group TSR shall be forfeited, with no further
compensation due to you.


In addition to the foregoing schedule, and subject to your continued service
with the Company or any of its Subsidiaries, the restrictions applicable to your
Performance Shares will lapse upon the first to occur of the following:
 
 
 

--------------------------------------------------------------------------------

 
·  
Your death;



·  
Your termination of service with the Company and its Subsidiaries as a result of
your Disability; or



·  
A Change in Control of the Company.



Should your service with the Company and its Subsidiaries terminate for any
other reason before the end of the Performance Period, then your Award shall be
forfeited with no further compensation due to you.  Notwithstanding the
foregoing, if you terminate your employment with the Company prior to the end of
the Performance Period due to “retirement” (as defined below), a pro-rated
portion of your Award based on the number of days in the Performance Period
during which you were an employee of the Company over [the number of days in the
Performance Period], will not be forfeited and such pro-rated portion will
remain eligible to vest based on the vesting percentage attained at the end of
the Performance Period, as described above.  Upon such “retirement,” all
references to your Award herein shall be to your Award as so reduced in the
previous sentence.  For the purposes of this agreement, retirement shall mean
your voluntary termination of employment, either (i) at or after your attainment
of age fifty-five (55) with the approval of the Company’s Chief Executive
Officer or with the approval of the Board with respect to Awards made to the
Company’s Chief Executive Officer or (ii) at or after your attainment of age
62.  Finally, if you are terminated by the Company or any of its Subsidiaries
for Cause, your entire Award (including, to the extent possible, any vested
Performance Shares) shall be forfeited with no further compensation due to you.


Your acceptance of this Award will not typically constitute a taxable
event.  Instead, you will recognize taxable income upon vesting, if any,
described above.
 
You must make appropriate arrangements with the Company to provide for the
withholding of the taxes that will be due with respect to this Award.  To
satisfy your tax withholding obligation, you may (i) tender cash payment to the
Company in an amount equal to the required withholding, (ii) direct the Company
to retain a number of Performance Shares having a Fair Market Value on the date
of vesting equal to the minimum amount legally required to be withheld or (iii)
use any other method permitted by the Committee in its sole discretion.
 
So long as certificates are generally issued for other shares of stock of the
Company, then you may receive certificate(s) for the shares designating you as
the registered owner.  If certificates are generally issued for other shares of
the stock of the company, then as promptly after each vesting date as possible,
the Company will issue to you, or if such certificates were previously issued,
the Company will deliver to you, certificates for your vested shares of
Performance Shares.  At the Company’s discretion, delivery may be made
electronically rather than via delivery of physical certificates.
 
The construction and interpretation of any provision of this Award or the Plan
shall be final and conclusive when made by the Compensation Committee of the
Board of Directors or its designee(s).
 
 
 

--------------------------------------------------------------------------------

 
Nothing in this letter shall confer on you the right to continue in the service
of the Company or its Subsidiaries or interfere in any way with the right of the
Company or its Subsidiaries to terminate your service at any time.
 
You should sign and return a copy of this agreement to the Company’s General
Counsel indicating your agreement to the terms of this letter and the Award
granted hereby.  This acknowledgement must be returned within thirty (30) days;
otherwise, the Award shall lapse and become null and void.  Your signature will
also acknowledge that this letter reflects our final agreement regarding the
Award granted hereunder and supersedes any prior written or oral agreement,
understanding or communication otherwise regarding your Award, and that you have
received and reviewed the Plan and that you agree to abide by the applicable
terms of these documents as provided herein.
 
Signature Page Follows
 

 
 
 

--------------------------------------------------------------------------------

 



 
Very truly yours,
 
BUCKEYE TECHNOLOGIES INC.
 


 
By: ____________________________
 


 


 
ACKNOWLEDGED AND ACCEPTED
 


 
________________________________
 
Dated: __________________________
 


 
Enclosures
 
